Attorney Grievance Commission v. Floyd Reynard Blair, Misc. Docket AG No. 49, Sept.
Term, 2013, Opinion by Battaglia, J.



ATTORNEY DISCIPLINE - SANCTIONS - DISBARMENT

Disbarment is the appropriate sanction when an attorney accepts a fee to perform agreed-
upon legal work, and abandons the client without performing the work and without
returning the unearned fee. Such conduct demonstrates a lack of competence and diligence,
reflects a failure to communicate with the client, involves an improper termination of the
attorney-client relationship and is prejudicial to the administration of justice. MLRPC 1.1,
1.3, 1.4(a)(2), 1.5(a), 1.15(a) and (c), 1.16(d), and 8.4(a), (c) and (d).
                                       IN THE COURT OF APPEALS OF
Circuit Court for Montgomery County,
Maryland                                       MARYLAND
Case No. 29316-M
Argued: September 3, 2014
                                            Misc. Docket AG No. 49

                                             September Term, 2013


                                         ATTORNEY GRIEVANCE
                                       COMMISSION OF MARYLAND

                                                      v.

                                         FLOYD REYNARD BLAIR


                                                Barbera, C.J.
                                                Harrell
                                                Battaglia
                                                Greene
                                                Adkins
                                                McDonald
                                                Watts,
                                                        JJ.


                                            Opinion by Battaglia, J.



                                          Filed: October 28, 2014
       Floyd Reynard Blair, Respondent, was admitted to the Bar of this Court on June,

19, 2002. On September 30, 2013, the Attorney Grievance Commission, (“Petitioner” or

“Bar Counsel”), acting pursuant to Maryland Rule 16-751(a),1 filed a “Petition For

Disciplinary or Remedial Action” against Respondent, related to a complaint filed by Ms.

Cheryl Nelson, which involved Respondent’s acceptance of a $1,500.00 retainer from her,

Respondent’s failure to competently represent her and Respondent’s abandonment of her

as a client. Petitioner alleged that Respondent violated the following Maryland Lawyers’

Rules of Professional Conduct (“Rule”): 1.1 (Competence),2 1.3 (Diligence),3 1.4(a)(2)

(Communication),4 1.5(a) (Fees),5


1
  Rule 16-751(a) provides, in relevant part:
       (a) Commencement of disciplinary or remedial action. (1) Upon approval
       or direction of Commission. Upon approval or direction of the Commission,
       Bar Counsel shall file a Petition for Disciplinary or Remedial Action in the
       Court of Appeals.
2
  Rule 1.1 provides:
       A lawyer shall provide competent representation to a client. Competent
       representation requires the legal knowledge, skill, thoroughness and
       preparation reasonably necessary for the representation.
3
  Rule 1.3 states:
       A lawyer shall act with reasonable diligence and promptness in representing
       a client.
4
  Rule 1.4 states in pertinent part:
       (a) A lawyer shall:
                                              ***
       (2) keep the client reasonably informed about the status of the matter;
5
  Rule 1.5 provides in relevant part:
       (a) A lawyer shall not make an agreement for, charge, or collect an
       unreasonable fee or an unreasonable amount for expenses. The factors to be
       considered in determining the reasonableness of a fee include the following:
       (1) the time and labor required, the novelty and difficulty of the questions
       involved, and the skill requisite to perform the legal service properly;
       (2) the likelihood, if apparent to the client, that the acceptance of the
                                                                                 (continued…)
                                               1
Rule 1.15(a) and (c) (Safekeeping Property),6 1.16(d) (Declining or Terminating

Representation),7 and 8.4(a), (c) and (d) (Misconduct).8



(continued…)
       particular employment will preclude other employment of the lawyer;
       (3) the fee customarily charged in the locality for similar legal services;
       (4) the amount involved and the results obtained;
       (5) the time limitations imposed by the client or by the circumstances;
       (6) the nature and length of the professional relationship with the client;
       (7) the experience, reputation, and ability of the lawyer or lawyers
       performing the services; and
       (8) whether the fee is fixed or contingent.
6
  Rule 1.15 states in relevant part:
       (a) A lawyer shall hold property of clients or third persons that is in a lawyer's
       possession in connection with a representation separate from the lawyer's
       own property. Funds shall be kept in a separate account maintained pursuant
       to Title 16, Chapter 600 of the Maryland Rules, and records shall be created
       and maintained in accordance with the Rules in that Chapter. Other property
       shall be identified specifically as such and appropriately safeguarded, and
       records of its receipt and distribution shall be created and
       maintained. Complete records of the account funds and of other property
       shall be kept by the lawyer and shall be preserved for a period of at least five
       years after the date the record was created.
                                             ***
       (c) Unless the client gives informed consent, confirmed in writing, to a
       different arrangement, a lawyer shall deposit legal fees and expenses that
       have been paid in advance into a client trust account and may withdraw those
       funds for the lawyer's own benefit only as fees are earned or expenses
       incurred.
7
  Rule 1.16(d) provides:
       (d) Upon termination of representation, a lawyer shall take steps to the extent
       reasonably practicable to protect a client's interests, such as giving reasonable
       notice to the client, allowing time for employment of other counsel,
       surrendering papers and property to which the client is entitled and refunding
       any advance payment of fee or expense that has not been earned or incurred.
       The lawyer may retain papers relating to the client to the extent permitted by
       other law.
8
  Rule 8.4 states in relevant part:
       It is professional misconduct for a lawyer to:
                                                                                  (continued…)
                                              2
       In an Order dated October 1, 2013, we referred the matter to Judge Robert A.

Greenberg of the Circuit Court for Montgomery County for a hearing, pursuant to Rule 16-

757.9 Respondent was personally served with the Petition for Disciplinary or Remedial


(continued…)
       (a) violate or attempt to violate the Maryland Lawyers' Rules of Professional
       Conduct, knowingly assist or induce another to do so, or do so through the
       acts of another;
                                              ***
       (c) engage in conduct involving dishonesty, fraud, deceit or
       misrepresentation;
       (d) engage in conduct that is prejudicial to the administration of justice;
9
  Rule 16-757 provides:
       (a) Generally. The hearing of a disciplinary or remedial action is governed
       by the rules of evidence and procedure applicable to a court trial in a civil
       action tried in a circuit court. Unless extended by the Court of Appeals, the
       hearing shall be completed within 120 days after service on the respondent
       of the order designating a judge. Before the conclusion of the hearing, the
       judge may permit any complainant to testify, subject to cross-examination,
       regarding the effect of the alleged misconduct. A respondent attorney may
       offer, or the judge may inquire regarding, evidence otherwise admissible of
       any remedial action undertaken relevant to the allegations. Bar Counsel may
       respond to any evidence of remedial action.
       (b) Burdens of Proof. The petitioner has the burden of proving the
       averments of the petition by clear and convincing evidence. A respondent
       who asserts an affirmative defense or a matter of mitigation or extenuation
       has the burden of proving the defense or matter by a preponderance of the
       evidence.
       (c) Findings and Conclusions. The judge shall prepare and file or dictate
       into the record a statement of the judge's findings of fact, including findings
       as to any evidence regarding remedial action, and conclusions of law. If
       dictated into the record, the statement shall be promptly transcribed. Unless
       the time is extended by the Court of Appeals, the written or transcribed
       statement shall be filed with the clerk responsible for the record no later than
       45 days after the conclusion of the hearing. The clerk shall mail a copy of the
       statement to each party.
       (d) Transcript. The petitioner shall cause a transcript of the hearing to be
       prepared and included in the record.
                                                                                (continued…)

                                             3
Action, our Order, the Writ of Summons, Interrogatories, a Request for Production of

Documents, and a Request for Admission of Facts and Genuineness of Documents, but did

not file a response to the Petition, to the discovery requests, or to the Requests for

Admission. Bar Counsel filed a Motion for an Order of Default on January 13, 2014, which

was granted. A hearing was set for March 5, 2014, but was continued to enable Respondent

to move to vacate the default, should he choose to do so, which he did not. A hearing,

which Respondent did not attend, was held on March 25, 2014. After the hearing, Judge

Greenberg issued Findings of Fact and Conclusions of Law in which he found, by clear

and convincing evidence, that Respondent violated all the Rules alleged by the Petitioner:

Rules 1.1, 1.3, 1.4(a)(2), 1.5(a), 1.15(a) and (c), 1.16(d), and 8.4(a), (c) and (d) of the

Maryland Lawyers’ Rules of Professional Conduct.

       Judge Greenberg made the following findings regarding Respondent’s background

and representation of Ms. Nelson:

               On or about November 10, 2011, Complainant Cheryl A. Nelson
       retained Respondent for representation in a family law custody case, Troy D.
       Nelson, Sr. v. Cheryl A. Nelson, Case No. 24D11003128 in the Circuit Court
       for Baltimore City. Ms. Nelson paid Respondent $1,500.00 in furtherance of
       that representation.
               Despite the agreement to represent Ms. Nelson, Respondent provided
       no services of value whatsoever in furtherance of the representation and
       ultimately abandoned the representation.
               By the time Ms. Nelson retained Respondent, an order of default had
       been entered against her. Respondent filed a motion to vacate the order of
       Default, but the Court rejected this motion because the attorney appearance
       fee ($20.00) was not paid and because the certificate of service did not

(continued…)
       (e) Transmittal of Record. Unless a different time is ordered by the Court
       of Appeals, the clerk shall transmit the record to the Court of Appeals within
       15 days after the statement of findings and conclusions is filed.
                                             4
      address plaintiff’s counsel. Despite being informed of these omissions,
      Respondent never corrected them and never submitted an amended motion.
      Respondent also failed to appear for a subsequent hearing in Ms. Nelson’s
      case on June 19, 2012, even though Ms. Nelson, upon receipt of the court’s
      notice, promptly informed Respondent of the date. Thereafter, Respondent
      did nothing further in Ms. Nelson’s case.
             As a result of Respondent’s failure to complete the representation, and
      more specifically, Respondent’s failure to appear on June 19, 2012, Ms.
      Nelson contacted Respondent and terminated the representation. Ms. Nelson
      also requested that Respondent return the $1,500.00. Although Respondent
      agreed to refund this amount, Respondent has never returned the $1,500.00
      to Ms. Nelson.
             Respondent failed to maintain any records concerning his
      representation of Ms. Nelson. On December 18, 2012, Respondent stated to
      Edwin Karr, an Investigator with the Attorney Grievance Commission, that
      he has no records to demonstrate that he earned the $1,500.00 or that the
      $1,500.00 was reasonable. Respondent also stated to Mr. Karr that he no
      longer had Ms. Nelson’s case file.
             Respondent failed to deposit the $1,500.00 into a trust account upon
      receipt. Respondent did not have Ms. Nelson’s informed consent, confirmed
      in writing, to a different arrangement. Additionally, Respondent failed to
      perform any meaningful services in furtherance of the representation of Ms.
      Nelson to earn the $1,500.00 fee.

      Based upon these findings, Judge Greenberg determined that Respondent violated

Rules 1.1, 1.3 and 8.4(a) and (d) by failing to perform legal work of value for Ms. Nelson

and by retaining an undeserved fee:

             Failing to pursue a client’s case after taking a fee, even if the attorney
      knows what to do, violates Rule 1.1. See Attorney Grievance Commission v.
      McCulloch, 404 Md. 388, 397-98, 946 A.2d 1009, 1015 (2008) (quoting
      Attorney Grievance Commission v. Guida, 391 Md. 33, 54, 891 A.2d 1085,
      1097 (2006)) (“Compliance with [Rule 1.1] requires more than knowing
      what to do. It requires applying the knowledge to the client’s problem. The
      Court of Appeals has said, “Evidence of a failure to apply the requisite
      thoroughness and/or preparation in representing a client is sufficient alone to
      support a violation of Rule 1.1.’”). Failures in pursuing a client matter also
      demonstrate a lack of “diligence and promptness” in violation of Rule 1.3.
      McCulloch, id. (“The evidence shows that respondent failed to act with
      ‘diligence and promptness’ as required by Rule 1.3, for the same reasons
      discussed under Rule 1.1…’”). As in McCulloch and Guida, Respondent
                                             5
      took a fee from Ms. Nelson and aside from filing a deficient motion,
      essentially abandoned the representation. Therefore, Respondent violated
      Rules 1.1, 1.3 and 8.4(a) and (d). See McCulloch, id. at 401, 946 A.2d at 1017
      (“Respondent’s failure to pursue her client’s objectives…communicate with
      her client, or refund an unearned fee are all prejudicial to the administration
      of justice.”)’ Attorney Grievance Commission v. Gerace, 433 Md. 632, 645,
      72 A.3d 567, 574-575 (2013) (Citing Attorney Grievance Commission v.
      Nelson, 425 Md. 344, 363, 40 A.3d 1039, 1050 (2012) (“Rule 8.4(a) is
      violated when other Rules of Professional conduct are breached.”))

      Judge Greenberg determined, additionally, that Respondent violated Rule 1.4(a)(2)

by failing to keep Ms. Nelson reasonably informed about her case:

              Respondent failed to communicate with Ms. Nelson in order to keep
      her reasonably informed about the status of her case. Following Ms. Nelson’s
      final payment toward the $1,500.00 retainer, Ms. Nelson believed that
      Respondent was proceeding with her case, which included filing a motion to
      vacate the order of default that had been entered in her case. Ms. Nelson
      learned that Respondent had not done anything to proceed with the
      representation when she received correspondence from the court indicating
      that the order of default had not been vacated. When she contacted
      Respondent, Respondent conceded that he had not filed the appropriate
      motion. When Ms. Nelson contacted the clerk’s office thereafter, she learned
      that Respondent had not entered his appearance as her attorney, which was
      why she, and not Respondent, was receiving court correspondence. When
      she contacted Respondent again, Respondent assured Ms. Nelson that he
      would take care of the deficiencies. Respondent never did so, however, and
      failed to inform Ms. Nelson that he had not done anything to advance the
      representation or resolve the procedural deficiencies. After Respondent had
      filed the deficient motion to vacate, Respondent failed to inform Ms. Nelson
      that he had not filed a corrected motion. Respondent also never informed Ms.
      Nelson that he would be unable to do so, that he had relocated to Georgia
      since the commencement of the representation, or that he would have
      difficulties in representing her adequately. Consequently, Respondent
      violated Rule 1.4(a)(2).

      Judge Greenberg also found that Respondent violated Rules 1.5(a), 1.15(a) and (c),

and 1.16(d). Judge Greenberg found that the $1,500.00 fee, although not unreasonable on




                                            6
receipt, became unreasonable in violation of Rule 1.5(a), when Respondent failed to

perform any legal services benefitting Ms. Nelson.

       Judge Greenberg concluded, additionally, that Respondent’s actions of depositing

the unearned fee in an account other than an attorney trust account, subsequently

abandoning the representation of Ms. Nelson and failing to refund the unearned fee violated

Rules 1.15(a) and (c) and Rule 1.16(d):

               The $1,500.00 fee paid to Respondent by Ms. Nelson for the
       representation, while not on its face unreasonable, became unreasonable
       because Respondent failed to provide any meaningful services of value to
       earn the fee and failed to return the fee. Respondent’s conduct in this regard
       violated Rule 1.5(a). See Guida, id. at 52-53, 891 A.2d at 1096-97 (2006)
       (“although $735.00 as a fee for a relatively straightforward adoption may not
       be unreasonable on its face, in the context of Guida’s failure to perform the
       services to any meaningful degree…the fee became unreasonable.”).
       Additionally, Respondent’s failure to deposit and maintain this money in an
       Attorney Trust Account, without the written informed consent from Ms.
       Nelson to do something different with the money, violates Rule 1.15(a) and
       (c) of the MLRPC.
                                             ***
               Respondent’s failure to withdraw from the representation and failure
       to return the unearned fee to Ms. Nelson represents a violation of Rule
       1.16(d).

       Judge Greenberg, finally, determined that Respondent violated Rules 8.4(c) and (d)

by depositing the unearned fee into an account other than an attorney trust account, by

failing to perform any legal work of value for Ms. Nelson and by failing to refund the fee:

              Lastly, Respondent took $1,500.00 and did not perform any legal
       services in exchange for that payment. As noted above, Respondent did not
       deposit this money into an ATA, did not earn the $1,500.00 fee, and did not
       refund the $1,500.00 to Ms. Nelson at any time. Respondent’s conduct in this
       regard violates Rule 8.4(c) and (d). See, e.g., Attorney Grievance
       Commission v. Gallagher, 371 Md. 673, 712, 810 A.2d 996, 1019 (2002)
       (“This Court has consistently found misappropriation of client funds and


                                             7
         deceit to constitute a violation of MRPC 8.4(c)”) (additional citations
         omitted).

         Judge Greenberg noted, additionally, that Respondent presented no mitigating

circumstances for his behavior:

                As the Respondent did not appear at the hearing, no evidence was
         presented regarding any remedial action relevant to the allegations, and the
         court makes no findings in that regard. It does note, however, that
         Respondent did not respond to [the] Request [for Admission of Facts and
         Genuineness of Documents], and thereby agreed that he could present no
         mitigating circumstances related to his conduct.

(internal citations to evidentiary exhibits omitted). Respondent also failed to appear at oral

argument before this Court on September 3, 2014.

         “This Court has original and complete jurisdiction over attorney discipline

proceedings in Maryland.” Attorney Grievance v. O’Leary, 433 Md. 2, 28, 69 A.3d 1121,

1136 (2013), quoting Attorney Grievance v. Chapman, 430 Md. 238, 273, 60 A.3d 25, 46

(2013). We conduct an independent review of the record and we accept the hearing judge’s

findings of fact unless shown to be clearly erroneous. Attorney Grievance v. Lara, 418
Md. 355, 364, 14 A.3d 650, 656 (2011). “If no exceptions are filed, we may treat the

hearing judge’s findings of fact as established for the purpose of determining the

appropriate sanction” pursuant to Rule 16-759(b)(2)(A).10 Id. We conduct a de novo




10
     Rule 16-759(b)(2)(A) states:
         (2) Findings of fact. (A) If no exceptions are filed. If no exceptions are
         filed, the Court may treat the findings of fact as established for the purpose
         of determining appropriate sanctions, if any.
                                                8
review of the hearing judge’s conclusions of law. Rule 16-759(b)(1);11 O’Leary, 433 Md.

at 28, 69 A.3d at 1136.

         Bar Counsel has not filed any exceptions to Judge Greenberg’s findings of fact and

conclusions of law and recommends disbarment. Respondent has not filed any exceptions.

As a result, we accept Judge Greenberg’s findings of fact as established for the purpose of

determining an appropriate sanction. Rule 16-759(b)(2)(A). Upon our de novo review of

the record, we agree with Judge Greenberg that Respondent violated Rules 1.1, 1.3,

1.4(a)(2), 1.5(a), 1.15(a) and (c), 1.16(d), and 8.4(a), (c), and (d).

         Rule 1.1 “requires an attorney to provide competent representation to his/her client

by applying the appropriate knowledge, skill, thoroughness, and preparation to the client’s

issues.” Attorney Grievance v. Shakir, 427 Md. 197, 205, 46 A.3d 1162, 1167 (2012).

“Evidence of a failure to apply the requisite thoroughness and/or preparation in

representing a client is sufficient alone to support a violation of Rule 1.1.” Attorney

Grievance v. McCulloch, 404 Md. 388, 398, 946 A.2d 1009, 1015 (2008), quoting Attorney

Grievance v. Guida, 391 Md. 33, 54, 891 A.2d 1085, 1097 (2006). We have previously

noted that “a failure to appear at a client’s hearing is a complete failure of representation.”

Shakir, 427 Md. at 205, 46 A.3d at 1167, citing Attorney Grievance v. Harris, 366 Md.
376, 403, 784 A.2d 516, 531 (2001). Here, Respondent filed a motion to vacate on Ms.

Nelson’s behalf that failed to contain a certificate of service and was filed without the



11
     Rule 16-759(b)(1) states:
         (b) Review by Court of Appeals. (1) Conclusions of law. The Court of
         Appeals shall review de novo the circuit court judge's conclusions of law.
                                               9
requisite attorney appearance fee. He did not correct the deficiency when asked and,

thereafter, abandoned representation. Respondent, additionally, failed to appear on behalf

of Ms. Nelson at a hearing. Accordingly, we agree with Judge Greenberg that Respondent

failed to competently represent Ms. Nelson; therefore, he violated Rule 1.1.

       Rule 1.3 requires an attorney to act with diligence and promptness in representing

his or her client. McCulloch, 404 Md. at 398, 946 A.2d at 1015. Similar to Rule 1.1, an

“attorney violates Rule 1.3 when he or she does ‘nothing whatsoever to advance the client's

cause or endeavor.’” Attorney Grievance v. De La Paz, 418 Md. 534, 554, 16 A.3d 181,

193 (2011), quoting Attorney Grievance v. Bahgat, 411 Md. 568, 575, 984 A.2d 225, 229

(2009). In Attorney Grievance v. Tinsky, we determined Tinsky violated Rule 1.3 when he

did not act with reasonable diligence in his representation of a client by waiting two years

to file a bankruptcy petition, failing to correct the petition’s deficiencies, and failing to file

a necessary motion. 377 Md. 646, 651, 835 A.2d 542, 544-45 (2003). Here, Respondent’s

failure to correct the omissions in the deficient motion he filed and his failure to appear on

Ms. Nelson’s behalf at her hearing violated Rule 1.3.

       Rule 1.4(a)(2) requires an attorney to keep a client reasonably informed about the

status of his or her case. An attorney violates 1.4(a)(2) when he or she fails to communicate

with a client that he or she has terminated representation or fails to respond to a client’s

repeated requests for information. See Attorney Grievance v. Costanzo, 432 Md. 233, 254,

68 A.3d 808, 820 (2013) (attorney violated 1.4(a)(2) by failing to communicate with his

client that a settlement offer was rejected and by failing to respond to his client’s repeated

requests for information). Here, Respondent failed to communicate to Ms. Nelson that he
                                               10
did not correct the inadequate pleading he filed on her behalf and that he had not done

anything to advance his representation of her. He, additionally, did not inform Ms. Nelson

that he would not be able to competently represent her or refile the motion, as he had

relocated to Georgia since beginning her representation. Respondent’s failure to

communicate with Ms. Nelson is, therefore, a violation of Rule 1.4(a)(2).

       Under Rule 1.5(a), an attorney may not charge an unreasonable fee. An advance fee

given in anticipation of legal service that is reasonable at the time of the receipt can become

unreasonable if the attorney does not perform the agreed-upon services. Guida, 391 Md. at

52-53, 891 A.2d at 1096-97; see also Shakir, 427 Md. at 205, 46 A.3d at 1167 (attorney

violated 1.5(a) when he accepted a fee and then failed to perform the agreed-upon services

on the client’s behalf). Respondent’s $1,500.00 fee became unreasonable when he failed

to provide Ms. Nelson with any legal services of value. Respondent, consequently, violated

Rule 1.5(a).

       Rules 1.15(a) and (c) require that an attorney deposit advance fees into an attorney

trust account unless the client gives informed consent in writing to a different arrangement,

and additionally, require that an attorney keep records of the fees. We have noted:

       Funds given in anticipation of future legal services qualify as trust money
       and, accordingly, are to be deposited in trust accounts separate from the
       attorney's property, to be removed promptly by the attorney as earned. To
       deposit such trust money into the attorney's personal or operating accounts
       before the fees are earned constitutes a violation of MRPC 1.15(a).

Attorney Grievance v. Webster, 402 Md. 448, 463-64, 937 A.2d 161, 170 (2007), quoting

Guida, 391 Md. at 53, 891 A.2d at 1097. Regardless of if an attorney deposits unearned

fees into a personal or operating account, he or she must have the consent of the client.
                                              11
Shakir, 427 Md. at 206, 46 A.3d at 1167 (attorney violated Rule 1.15(c) when he failed to

deposit unearned fees into attorney trust account without client consent although the record

did not indicate whether it was a personal or operations account). Here, Respondent

deposited Ms. Nelson’s fee in an account other than an attorney trust account without the

written informed consent of Ms. Nelson and failed to keep any sort of record of the

transaction, and therefore violated Rules 1.15(a) and (c).

       Rule 1.16(d) provides that an attorney must refund unearned fees upon termination

of representation. Respondent failed to refund Ms. Nelson the unearned $1,500.00 fee after

she terminated his representation which constitutes a violation of Rule 1.16(d). See Shakir,
427 Md. at 206, 46 A.3d at 1167 (attorney violated 1.16(d) by not refunding unearned fees

after representation was terminated).

       Rule 8.4 generally prohibits attorney misconduct. Subsection (c) of Rule 8.4 states

that it is professional misconduct for an attorney to engage in conduct that involves

dishonesty, fraud, deceit or misrepresentation. “The retention of unearned fees paid by a

client, alone, may constitute a violation of Rule 8.4(c).” Attorney Grievance v. McLaughlin,

372 Md. 467, 502-03, 813 A.2d 1145, 1166 (2002) (holding that an attorney violated Rule

8.4(c) when the attorney retained unearned fees from four clients); see also Attorney

Grievance v. Gallagher, 371 Md. 673, 712, 810 A.2d 996, 1019 (2002) (holding an attorney

violated Rule 8.4(c) when the attorney made misrepresentations about holding two clients’

money in trust). Here, Respondent accepted a $1,500.00 fee, deposited the fee into an

account other than an attorney trust account and did not perform any legal services in



                                            12
exchange for the fee. He, thereafter, failed to return the fee to Ms. Nelson. We agree with

Judge Greenberg that Respondent’s actions violate Rule 8.4(c).

       An attorney violates Subsection (d) of Rule 8.4 when he or she “engage[s] in

conduct that is prejudicial to the administration of justice.” We have previously held that

an attorney violates Rule 8.4(d) when he or she willfully fails to attend a hearing on behalf

of his or her client. See Shakir, 427 Md. at 206, 46 A.3d at 1168; Attorney Grievance v.

Dominguez, 427 Md. 308, 325-26, 47 A.3d 975, 985 (2011). An attorney can also violate

8.4(d) by failing to pursue his or her client’s objectives, failing to communicate with his or

her client, or withholding unearned fees. See McCulloch, 404 Md. at 401, 946 A.2d at 1017;

Tinsky, 377 Md. at 651, 835 A.2d at 545 (holding that an attorney violated Rule 8.4(d)

when he failed to perform “any effective action on behalf of his client”). Here, Respondent

did not appear on behalf of Ms. Nelson at a hearing on June 19, 2012, failed to perform

any legal services in exchange for the $1,500.00 fee and did not return the unearned fee to

Ms. Nelson. Respondent thus violated 8.4(d).

       Subsection (a) of Rule 8.4 states that it is professional misconduct for an attorney to

violate the Rules. Rule violations, by themselves, are sufficient to support a violation of

Rule 8.4(a). See Dominguez, 427 Md. at 323-24, 47 A.3d at 984, citing Attorney Grievance

v. Seltzer, 424 Md. 94, 114, 34 A.3d 498, 510 (2011); see also Attorney Grievance v.

Gerace, 433 Md. 632, 645, 72 A.3d 567, 574-75 (2013), citing Attorney Grievance v.

Nelson, 425 Md. 344, 363, 40 A.3d 1039, 1050 (2012) (“Rule 8.4(a) is violated when other

Rules of Professional Conduct are breached.”). As stated above, Respondent has violated

numerous other Rules, and therefore, has violated Rule 8.4(a). In summary, we agree with
                                             13
Judge Greenberg that Respondent violated Rules 1.1, 1.3, 1.4(a)(2), 1.5(a), 1.15(a) and (c),

1.16(d), and 8.4(a), (c), and (d).

       We next turn to determining the appropriate sanction. Bar Counsel recommends

disbarment in the present case because of Respondent’s “flagrant neglect of his client

affairs” and “complete disregard for the attorney discipline process and his ability to

practice law in Maryland” and emphasizes Respondent’s abandonment of representation

after collecting a fee and failure to respond to Bar Counsel’s Petition for Disciplinary or

Remedial Action.

       It is well settled that the purpose of attorney discipline is for the protection of the

public, not punishment of the erring attorney. Attorney Grievance v. Coppola, 419 Md.
370, 404, 19 A.3d 431, 451 (2011), citing Attorney Grievance v. Goff, 399 Md. 1, 30, 922
A.2d 554, 571 (2007). “[I]mposing a sanction protects the public interest ‘because it

demonstrates to members of the legal profession the type of conduct which will not be

tolerated.’” Gallagher, 371 Md. at 714, 810 A.2d at 1020, quoting Attorney Grievance v.

Mooney, 359 Md. 56, 96, 753 A.2d 17, 38 (2000) (citation omitted). We evaluate an

attorney grievance matter on its own merits, considering the particular facts and

circumstances in order to determine an appropriate sanction. Coppola, 419 Md. at 404, 19

A.3d at 451, citing Attorney Grievance v. Bleeker, 414 Md. 147, 176, 994 A.2d 928, 945

(2010). We also look to the “presence or absence of mitigating factors and the prior

disciplinary history of the attorney…particularly as it reveals the presence or absence of

misconduct of the same, or similar, kind to that being addressed.” McCulloch, 404 Md. at

402, 946 A.2d at 1018 (internal citations omitted).
                                             14
       We have imposed disbarment as the appropriate sanction “[i]n cases involving

flagrant neglect of client affairs, including failure to communicate with clients or respond

to inquiries from Bar Counsel”. Attorney Grievance v. Kremer, 432 Md. 325, 338, 68 A.3d
862, 870 (2013), quoting Lara, 418 Md. at 365, 14 A.3d at 657; see also Attorney

Grievance v. Dunietz, 368 Md. 419, 431, 795 A.2d 706, 712 (2002) (attorney’s “continuing

disregard for the attorney grievance process, his apparent indifference to the tenets of his

chosen profession, the dereliction of his duties to his client, and his ostensible lack of

remorse for his misconduct” warranted disbarment). In Attorney Grievance v. Lara, we

imposed disbarment when an attorney obtained advance fee payments from two clients,

deposited the fees in a personal account rather than in trust, failed to perform any legal

work on their behalf and ultimately abandoned his legal practice without informing the

clients or returning the unearned fees in violation of Rules 1.3, 1.4(a) and (b), 1.15(a), (c),

and (d), 1.16(d) and 8.4(a) and (d). 418 Md. at 364-65, 14 A.3d at 656. We noted that the

attorney’s behavior was “exacerbated by his complete failure to respond to Bar Counsel’s

investigation”. Id. at 365, 14 A.3d at 657.

       In a similar case, Attorney Grievance v. Tinsky, we disbarred an attorney for

violations of Rules 1.1, 1.3, 1.4, 1.16(d) and 8.4(d) when he failed to appear on a client’s

behalf on two occasions in a criminal case, failed to adequately represent another client in

a bankruptcy matter, failed to refund unearned fees, and abandoned his law practice. 377
Md. at 650-51, 835 A.2d at 544-45. In Tinsky, we addressed two separate client complaints.

In a bankruptcy matter Tinsky did not adequately represent a client after the client paid

Tinsky $925.00 to file a Chapter 7 bankruptcy petition. Tinsky failed to file the bankruptcy
                                              15
petition for two years and did not attach the required schedules and statement of financial

affairs to the petition. The Bankruptcy Court notified Tinsky of the omission, but he failed

to correct the petition. The Bankruptcy Court dismissed the petition, and Tinsky did not

refund the fee, “although the services rendered to [the client] were of no value to him.” Id.

at 650, 835 A.2d at 544. Tinsky, thereafter, closed his law office without informing his

client. In a separate criminal matter, Tinsky failed to appear at a client’s trial twice in the

client’s two cases and did not refund the client’s fee or inform the client that he was closing

his law office. Tinsky further failed to respond to Bar Counsel’s Petition for Disciplinary

Action, and an Order of Default was entered against him. We determined that disbarment

was the appropriate sanction and that Tinsky “betrayed the trust that his clients placed in

him when [his clients] sought his assistance and the public trust with which he was

endowed when he was admitted to the Bar of this Court”. Id. at 655-56, 835 A.2d at 547.

       In Attorney Grievance v. Logan, we determined that an attorney’s misconduct in

abandoning his client and failing to answer Bar Counsel’s inquiries warranted the ultimate

sanction of disbarment. 390 Md. 313, 319-20, 888 A.2d 359, 363-64 (2005). In violation

of Rules 1.3, 1.4(a), and 8.4(a) and (d), Logan abandoned his client after a contentious e-

mail exchange, declined any further communication, and failed to return original

documents to the client. Logan, additionally, violated Rule 5.5 for his unauthorized practice

of law and Rule 8.1 for his failure to respond to three letters from Bar Counsel. Thereafter,

Logan did not respond to Bar Counsel’s Petition for Disciplinary or Remedial Action. We

agreed with Bar Counsel that disbarment was the proper sanction when Bar Counsel

argued:
                                              16
       For reasons unknown, the Respondent has chosen to ignore this Court’s
       disciplinary authority over him, initially by not answering Bar Counsel’s
       attempts to obtain a response to the [client’s] complaint and thereafter by
       failing to file an answer in this proceeding. The Respondent has not otherwise
       attempted to present any explanatory information in response to the charges.
       Having offered no justification for a less severe sanction, the Respondent
       should be disbarred.

Id. at 320, 888 A.2d at 363.

       In Attorney Grievance v. Faber, we imposed disbarment as a sanction when Faber

violated Rules 1.1, 1.3, 1.4(a) and (b) by accepting a $650.00 advance fee payment in a

bankruptcy matter, and thereafter failing to file the bankruptcy petition or inform his client

that he did not file it. 373 Md. 173, 177-78, 817 A.2d 205, 207-08 (2003). In a separate

matter, Faber again failed to file a bankruptcy petition on behalf of a client after accepting

payment from the client. We noted that Faber’s behavior “evidence[d] an inexcusable

pattern of neglect of client matters, failure to communicate with clients, and failure to

terminate representation so as reasonably to protect client interests” and accordingly

disbarred him. Id. at 183, 817 A.2d at 211.

       Accordingly, disbarment is the appropriate sanction in this case.

                                           IT IS SO ORDERED; RESPONDENT
                                           SHALL PAY ALL COSTS AS TAXED BY
                                           THE   CLERK    OF   THIS  COURT,
                                           INCLUDING    COSTS     OF    ALL
                                           TRANSCRIPTS,     PURSUANT     TO
                                           MARYLAND RULE 16-761, FOR WHICH
                                           SUM JUDGMENT IS ENTERED IN FAVOR
                                           OF THE ATTORNEY GRIEVANCE
                                           COMMISSION     AGAINST     FLOYD
                                           REYNARD BLAIR.




                                              17